Case: 19-11230    Document: 00515563129         Page: 1    Date Filed: 09/14/2020




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 19-11230
                                                                                FILED
                                                                        September 14, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ESMERVI CARONE RODRIGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:18-CR-128-1


Before BARKSDALE, GRAVES, and OLDHAM, Circuit Judges.
PER CURIAM: *
        Esmervi Carone Rodriguez appeals his conviction for possession of, with
intent to distribute, 500 grams or more of methamphetamine, in violation of
21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A)(viii). Each of the four issues presented
on appeal fail.
        A law-enforcement officer pulled over Rodriguez while he was driving on
Interstate 40 for violating Texas Transportation Code § 545.062(a), which


        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
  Case: 19-11230      Document: 00515563129      Page: 2    Date Filed: 09/14/2020

                                   No. 19-11230

prohibits drivers from following too closely behind other vehicles. During the
course of the traffic stop, Rodriguez consented to a search of his vehicle, where
law-enforcement       officers   ultimately     discovered      30    bundles        of
methamphetamine in the rear-quarter panels of his vehicle.
      Rodriguez first asserts the district court erred in denying his motion to
suppress all statements and evidence from the traffic stop that led to his arrest.
Rodriguez contends that the officer did not have a reasonable suspicion to
initiate a stop of his vehicle for driving too closely in violation of § 545.062(a).
      In reviewing a district court’s denial of a motion to suppress, our court
reviews the court’s factual findings for clear error and its legal conclusions de
novo. E.g., United States v. Lopez-Moreno, 420 F.3d 420, 429 (5th Cir. 2005)
(internal citation omitted). “For a traffic stop to be justified at its inception, an
officer must have an objectively reasonable suspicion that some sort of illegal
activity, such as a traffic violation, occurred, or is about to occur, before
stopping the vehicle.” Id. at 430. If the officer “can point to specific and
articulable facts which, taken together with rational inferences from those
facts, reasonably warrant the search and seizure, the intrusion is lawful”.
United States v. Santiago, 310 F.3d 336, 340 (5th Cir. 2002) (internal quotation
marks and alterations omitted).
      The officer, who testified at the suppression hearing, provided specific,
articulable facts in support of his reasonable suspicion that Rodriguez was
committing the traffic violation of following too closely. Therefore, the court
did not err in concluding that the stop was justified at its inception and in
denying the motion to suppress. See Santiago, 310 F.3d at 340; see also United
States v. Inocencio, 40 F.3d 716, 727–28 (5th Cir. 1994).
      Rodriguez next asserts the admission of certain testimony at trial was in
error because it constituted improper drug-courier-profile evidence.             See



                                         2
  Case: 19-11230    Document: 00515563129      Page: 3   Date Filed: 09/14/2020

                                 No. 19-11230

United States v. Gonzalez-Rodriguez, 621 F.3d 354, 363 (5th Cir. 2010). The
district court’s decision to admit or exclude evidence is reviewed for abuse of
discretion. United States v. Gutierrez-Farias, 294 F.3d 657, 662 (5th Cir. 2002).
“A trial court abuses its discretion when its ruling is based on an erroneous
view of the law or a clearly erroneous assessment of the evidence.” United
States v. Kinchen, 729 F.3d 466, 470–71 (5th Cir. 2013) (internal quotation
marks and citation omitted). If our court concludes that the district court
abused its discretion in admitting evidence, we next review for harmless error.
Id. at 471. When a jury hears information unfairly prejudicial to a defendant,
“[r]eversal is not required unless there is a reasonable possibility that the
improperly admitted evidence contributed to the conviction”. United States v.
Flores, 640 F.3d 638, 643 (5th Cir. 2011) (internal quotation marks and citation
omitted). “When other evidence of guilt is overwhelming, and the error would
not have substantially influenced the jury’s verdict, the error is harmless.”
United States v. Hawley, 516 F.3d 264, 268 (5th Cir. 2008).
      It is not necessary to resolve whether this evidence was erroneously
admitted.     Given the evidence presented to the jury—such as the
inconsistencies in Rodriguez’ story; the implausibility of his story that he
traveled 1700 miles to have his vehicle repaired and yet did not have the
contact information for the person who sold him the vehicle, did not speak to
that person after arriving in Arizona, and decided not to have his vehicle
repaired; Rodriguez’ nervousness throughout the entirety of the traffic stop;
and the lack of any reaction on his part after the methamphetamine was
discovered—and even assuming error in the admission of any drug-profile
testimony, the error was harmless. See Hawley, 516 F.3d at 268.
      Next, Rodriguez asserts the court erred by failing to give his requested
jury instruction regarding aiding and abetting. A jury instruction is reviewed



                                       3
  Case: 19-11230       Document: 00515563129     Page: 4   Date Filed: 09/14/2020

                                  No. 19-11230

for abuse of discretion, affording substantial latitude to the district court in
describing the law to the jury. United States v. Santos, 589 F.3d 759, 764 (5th
Cir. 2009). A district court does not err by giving a charge that tracks our
circuit’s pattern jury instructions and is a proper statement of the law. United
States v. Whitfield, 590 F.3d 325, 354 (5th Cir. 2009). The given aiding-and-
abetting instruction closely mirrors our court’s pattern jury instructions and is
a correct statement of the law. See 5TH CIR. PATTERN CRIM. JURY INSTR. 2.04.
Consequently, Rodriguez has failed to demonstrate the court abused its
discretion when it refused his requested jury instruction. See Whitfield, 590
F.3d at 354.
      Finally, Rodriguez asserts the court erred by refusing to provide a
spoliation instruction regarding a socket wrench that was discovered in
Rodriguez’ vehicle during the traffic stop but was lost after the stop. A district
court’s denial of a spoliation jury instruction is reviewed for abuse of discretion.
United States v. Valas, 822 F.3d 228, 239 (5th Cir. 2016).          “Spoliation of
evidence is the destruction or the significant and meaningful alteration of
evidence.”     Guzman v. Jones, 804 F.3d 707, 713 (5th Cir. 2015) (internal
quotation marks and citation omitted).         An adverse inference against the
spoliator is permitted only upon “a showing of ‘bad faith’ or ‘bad conduct’”. Id.
(internal citation omitted). For a spoliation claim, bad faith “generally means
destruction for the purpose of hiding adverse evidence”. Id. (emphasis added).
      Rodriguez failed to allege, much less establish, that law-enforcement
officers engaged in bad-faith conduct for the purpose of hiding adverse
evidence. The court, therefore, did not abuse its discretion by refusing the
instruction. See id.
      AFFIRMED.




                                         4